Citation Nr: 0842752	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-27 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred as a result of inpatient services rendered at 
Highlands Regional Medical Center from January 27, 2007, 
until January 30, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his spouse


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Medical Center in Bay 
Pines, Florida.

The veteran and his wife appeared before the undersigned 
Veterans Law Judge in a Travel Board hearing in St. 
Petersburg in April 2008 to present testimony on the issue on 
appeal.  The hearing transcript has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The agency of original jurisdiction (AOJ) has a duty to 
notify and assist the veteran under 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159 (2008).  In a letter dated in 
April 2007, the VAMC attempted to provide such notice to the 
veteran.  However, this notice is insufficient, as it does 
not advise the veteran of the specific requirements necessary 
to substantiate a claim for reimbursement of unauthorized 
medical expenses under 38 U.S.C.A. § 1728 (West 2002) and 
38 C.F.R. § 17.120 (2008), and related provisions.  
Corrective notice should be sent.

The claim hinges on three determinations.  First, it must be 
determined whether the veteran is permanently and totally 
rated for a service-connected disability.  While he testified 
to that fact in his hearing before the undersigned, a copy of 
a rating decision confirming the same is required.  Second, 
there must be medical evidence that the veteran's care was 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  Although the 
April 2007 statement of the case indicates that it was a non-
emergent situation, no medical opinion has been sought on 
this issue.  Lastly, a determination must be made as to 
whether treatment at a VA facility was reasonably feasible at 
the time of the treatment.  The veteran testified that he 
believed himself to be in an emergency situation and 
attempted to go to the Sebring VA Primary Care Clinic; 
however, he was told that the clinic did not handle 
emergencies and that he should go to Bay Pines VAMC.  
Geographically, it is 108 miles from Sebring to Bay Pines.  
The veteran waited one day, felt worse, and decided to go to 
the local hospital emergency room, rather than risk driving 
to Bay Pines.  Until the opinion on whether the veteran was, 
indeed, in an emergent situation is answered, it is unknown 
whether the 108 mile drive to Bay Pines was feasible at that 
time.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:


1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for reimbursement of unauthorized 
medical expenses under 38 U.S.C.A. § 1728 
(West 2002) and 38 C.F.R. § 17.120 (2008).  
Notify him of information and evidence 
that VA would seek to provide and 
information and evidence that he was 
expected to provide.  

2.  Obtain a copy of a rating decision 
establishing that the veteran has a 
service-connected disability or 
disabilities and a permanent and total 
rating for the same.  Note that the 
veteran's permanent address is within the 
jurisdiction of the Togus, Maine VARO, 
which likely has possession of his claims 
file.





3.  Forward the veteran's folder to a VA 
physician for review and request opinions 
as to the following:

a.  Whether the care received by the 
veteran from January 27, 2007, until 
January 30, 2007, was done so in the 
context of a medical emergency of such 
nature that delay would have been 
hazardous to life or health.  A review 
of all the medical evidence is 
requested, but specific attention is 
invited to the veteran's description of 
his October 2006 lung surgery and his 
symptoms on January 27, 2007, which 
precipitated him going to the emergency 
room.  A rationale for the opinion is 
requested.

b.  Whether the approximately 108 mile 
drive from the veteran's residence in 
Sebring, Florida to the Bay Pines VAMC 
was reasonably feasible for this 
veteran on the day he sought emergency 
treatment. 

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

